Name: Commission Regulation (EEC) No 1260/87 of 6 may 1987 adopting protective measures with regard to the import of strawberries originating in Spain
 Type: Regulation
 Subject Matter: international trade;  trade;  plant product;  Europe
 Date Published: nan

 No L 119/ 10 Official Journal of the European Communities 7. 5 . 87 COMMISSION REGULATION (EEC) No 1260/87 of 6 May 1987 adopting protective measures with regard to the import of strawberries originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the third subparagraph of Article 379 (2) thereof, Whereas on 30 April 1987 France requested the Commis ­ sion to take protective action with regard to imports of strawberries originating in Spain for sale on the French market ; whereas that request was supplemented on 5 May 1987 by additional information ; Whereas, despite almost stable production, production prices on the French strawberry market, in particular during April 1987, have been markedly lower than the levels which they reached in the same month in 1985 and 1986 ; Whereas this situation is due to the very marked increase in imports of strawberries originating in Spain ; whereas such imports, which have increased by more than 50 % by comparison with the average for the two previous years, are being sold at prices which are generally lower than in previous years and which have led to a decline in French market prices ; Whereas, in view of supplies of the Spanish product, a further marked decrease in the prices on the French market is to be feared, along with increased difficulties of disposing of the French product ; Whereas the brief assessment of the market situation set out above leads to the conclusion that the French straw ­ berry market is experiencing, owing to the imports origi ­ nating in Spain, serious disturbances which may endanger the objectives set out in Article 39 of the Treaty ; whereas in these circumstances protective measures should be adopted ; Whereas, to that end, imports into France of strawberries originating in Spain should be limited for as long as is strictly necessary to eliminate the aforesaid disturbances ; whereas, however, provision should be made to discon ­ tinue such measures where a system is applied for volun ­ tary restraint on exports of Spanish strawberries to the French market ; Whereas it appears that the markets in other regions of the Community have until now not experienced any disturbances by reason of those imports ; whereas the protective measure should therefore be limited in its application to imports into France , HAS ADOPTED THIS REGULATION : Article 1 1 . Subject to the provisions of paragraph 2, the release for consumption in France of fresh or chilled strawberries falling within subheading 08.08 A I of the Common Customs Tariff and originating in Spain is hereby limited to :  800 tonnes/day for the period from 7 to 9 May 1987,  400 tonnes/day for the period from 11 to 16 May 1987. 2. The provisions of paragraph 1 shall apply only in so far as the Spanish authorities have not taken suitable measures to ensure that the quantities originating in Spain released for consumption on the French market do not exceed the quantities set out above. 3 . The Spanish authorities shall notify the Commission and the French Republic of the measures adopted in compliance with paragraph 2. The Commission shall assess the effectiveness of those measures having regard to the objectives and shall notify France of the discontinua ­ tion of the measures provided for in paragraph 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1987. For the Commission Frans ANDRIESSEN Vice-President